Citation Nr: 1223149	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  03-16 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and a depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1977 to June 1997. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Since filing the initial claim for service connection for PTSD, the Veteran has received diagnoses for other psychiatric symptoms or disorders.  Based on the Veteran's contentions, private medical records, VA treatment records, and subsequent treatment of the claim by the RO, the Board has broadened and recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder that includes PTSD and depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The Veteran was afforded a Board videoconference hearing before the undersigned Acting Veterans Law Judge in January 2007.  A transcript of the hearing is incorporated in the claims file. 

The issue of service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, was previously remanded by the Board in April 2007 and April 2010 to obtain the Veteran's 2001 to 2002 treatment records from Lackland Air Force Base and to obtain a medical opinion.  The post-remand record shows that in July 2010 VA was notified by Lackland Air Force Base that it had no pre-2007 treatment records of the claimant and in October 2010 the claimant was afforded a VA examination in which it was opined that he did not meet the AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV) criteria for a diagnosis of PTSD.  Therefore, because the Board's remand instructions were substantially complied with, the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with PTSD in accordance with the DSM IV at any time during the pendency of the appeal.

2.  The Veteran's acquired psychiatric disorders other than PTSD are not related to service nor did a psychosis manifest itself to a compensable degree within the first post-service year despite his being a combat Veteran.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and a depressive disorder, was not incurred in or aggravated by military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1154(b), 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.305, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice included provisions for disability ratings and for the effective date of the claim.

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that letters dated in April 2004, March 2006, and May 2007 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the August 2004 rating decision, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the October 2011 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Board finds that even if the above letters did not provided adequate 38 U.S.C.A. § 5103(a) notice that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decisions, the statement of the case, the supplemental statements of the case, and the Board remands.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

During the January 2007 Board hearing, the Acting Veterans Law Judge (AVLJ) noted the elements for service connection that were lacking to substantiate the Veteran's claim, including the need for a nexus opinion relating the current psychiatric disorder to service.  No additional pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative; therefore, the Board finds that the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2011).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

With regard to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and all available post-service treatment records from Lackland Air Force Base and the San Antonio VA Medical Center.  In this regard, the record also shows that in May 2011 VA notified the Veteran that Lackland Air Force Base did not have any of his pre-2007 treatment records.

The record also shows that the Veteran was provided with VA examinations in August 2009 and October 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions/findings obtained in this case are adequate, and as to the October 2010 examination substantially complies with the Board's remand instructions, because their opinions are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The opinions provided considered all of the pertinent evidence of record, to include service treatment records, VA treatment records, comprehensive physical examinations, and the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Service Connection Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including a psychosis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  In this regard, the Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As to claims of service connection for PTSD, controlling regulations provide that a grant of service connection for PTSD requires the following: (i) if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (ii) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (iii) medical evidence establishing a link between current symptoms and an in-service stressor; and (iv) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).  

Additionally, the law also provides that, in the case of any veteran who engaged in combat with the enemy, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, condition, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

The Board notes that during the pendency of this appeal, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  More specifically, the revisions liberalized the standards for establishing the occurrence of in-stressors involving a "fear of hostile military or terrorist activity."  See 38 C.F.R. § 3.304(f)(3).  Accordingly, the provisions apply to this case.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


The PTSD Claim

With the above laws and regulations in mind, the Board will first look to see if the record contains a competent and credible diagnosis of PTSD in accordance with the DSM IV at any time during the pendency of his appeal.  See 38 C.F.R. § 3.304(f).

In this regard, the Board notes that VA treatment records starting in 2004 show the Veteran being diagnosed with PTSD.  (Parenthetically, the Board notes that while earlier post-service records from Lackland Air Force Base, dated in 2002, noted a history of PTSD, the diagnosis of PTSD did not appear in the record until 2004.)

However, none of these treatment records expressly noted that the diagnosis of PTSD was in accordance with the DSM IV criteria.  See 38 C.F.R. § 3.304(f).  In the absence of such an opinion, the Board may not assume that the diagnosis of PTSD was in accordance with the DSM IV criteria.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

The Board remanded the appeal in April 2007 and again in April 2010 to obtain a medical opinion as to whether the Veteran had a diagnosis of PTSD in accordance with the DSM IV criteria.  

However, while the August 2009 VA examiner at first opined that the Veteran met the criteria for a DSM-IV diagnosis of PTSD, the examiner only reported an Axis I diagnosis of depression NOS and later in the opinion specifically stated that the Veteran did not have a diagnosis of PTSD.  Therefore, the Board finds that the August 2009 opinion does not provide the Veteran with a credible diagnosis of PTSD in accordance with the DSM IV criteria.  See Hogan v. Peake, 544 F.3d 1295, 1297-1298 (Fed. Cir. 2008) (the Board may discount the value of an ambiguous medical opinion, but must consider such an opinion, if rendered by a competent professional, as competent evidence); see also Wood, 1 Vet. App. at 192 (the Board is not required to accept unsubstantiated or ambiguous medical opinions as to the origin of a veteran's disorder).

As to the subsequent October 2011 VA examination, after a review of the record on appeal by a licensed psychologist and a psychiatric interview of the claimant, the examiner opined that the Veteran did not present with PTSD.  The Board finds that this detailed opinion the most competent and credible medical evidence of record as to the question of whether the claimant had a diagnosis of PTSD in accordance with the DSM IV criteria because it was based on an examination of the Veteran that specifically took into account his relevant social, military, and medical history.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . ."); Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the veteran's position).  Therefore, the Board finds that the competent and credible medical evidence of record does not show that this Veteran had a diagnosis of PTSD in accordance with the DSM IV criteria at any time during the pendency of the appeal.

In reaching the above conclusion, the Board has not over looked the lay statements from the Veteran and others found in the record.  However, while these lay persons are competent to report on the claimant's symptoms because this requires only personal knowledge as it comes to them through their senses, the Board finds that they are not competent to provide a diagnosis of PTSD because such an opinion requires medical expertise which they do not have.  See Jandreau, supra; Buchanan, supra; Charles, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  

Therefore, since a condition precedent for establishing service connection is the Veteran being diagnosed with the claimed disease process at any time during the pendency of his appeal and this claimant does not have such a diagnosis, the Board finds that entitlement to service connection for PTSD must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304(f); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); Allen, supra; also see McClain, supra; Hickson, supra.  

The All Other Acquired Psychiatric Disorders Claim

As to service incurrence under 38 C.F.R. § 3.303(a), the Veteran's DD-214 shows he was awarded the Combat Infantry Badge.  Therefore, the Board finds that 38 U.S.C.A. § 1154(b) is applicable in the instant case.  Accordingly, the Board will accept as sufficient proof an in-service disease or injury his lay claims if consistent with the circumstances, condition, or hardships of such service.  Moreover, the Board finds that the Veteran is both competent and credible to report on what he can see and feel such as observable symptoms of an acquired psychiatric disorder, even when not documented in his medical records, because these symptoms come to him through his own senses.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  

However, the Veteran's service treatment records, including the March 1997 separation examination, are negative for complaints or treatment for symptoms of and/or a diagnosis of an acquired psychiatric disorder.  In fact, all of his annual examinations including the March 1997 separation examination, specifically reported that his psychiatric examination was normal.  

The Board recognizes the fact that as a combat Veteran the Board is obligated to accept his lay claims as to in-service disease and injury and the appellant is competent and credible to report on what he can see and feel.  Nonetheless, the Board finds more compelling the service treatment records, including the many normal examinations, which are negative for complaints, diagnoses, or treatment for an acquired psychiatric disorder, than the appellant's claims that he had problems with an acquired psychiatric disorder while on active duty and since that time.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  The Board also finds that the Veteran's report of medical history at the time of these examinations which indicated no history of an acquired psychiatric disorder, to be competent and credible evidence of no disability in service.  

Accordingly, the Board finds that entitlement to service connection for all acquired psychiatric disorders except PTSD must be denied based on service incurrence despite the Veteran's claims regarding having problems with observable symptoms of this disability while on active duty and despite his being a combat Veteran.  38 U.S.C.A. §§ 1110, 1131, 1154(b); 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. § 3.309(a), the Board notes that the record does not show the Veteran being diagnosed with a psychosis in the first post-service year.  Accordingly, the Board finds that entitlement to service connection for all acquired psychiatric disorders except PTSD must be denied on a presumptive bases under 38 C.F.R. § 3.309(a).  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1110, 1131; 38 C.F.R. §§ 3.303, 3.307.  

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1997 and the first complaints and treatment in 2004 for a major depressive disorder, to be compelling evidence against finding continuity.  Put another way, the seven year gap between the Veteran's discharge from active duty and the first evidence of the claimed disorder weighs heavily against his claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

In weighing the Veteran's statements of continuity of symptomatology made in conjunction with the current claim for VA compensation against the other lay and medical evidence of record, including lack of continuity of symptomatology in the record from 1997 to 2004, the Board finds that the absence of contemporaneous evidence of continuity of symptomatology for almost seven years is one factor, along with other lay and medical evidence stated above, that the Board has considered in finding that the Veteran's recent statements are less probative than the other evidence of record on the question of continuity of symptomatology after service.  See Buchanan, 451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

While the Veteran is competent to state that he had psychiatric disorder symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of chronic psychiatric disorder symptoms in service and continuous psychiatric disorder symptoms since service, made in the context of the 
February 2004 claim of service connection (disability compensation) for a psychiatric disorder, are outweighed by the other, more contemporaneous, lay and medical evidence of record, and are not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran's recent statements of chronic psychiatric disorder symptoms in service and continuous psychiatric disorder symptoms since service are also inconsistent with the Veteran's own histories and the findings in VA treatment records.  VA treatment records dated from April 2001 to September 2004 do not reflect that the Veteran was diagnosed with a psychiatric disorder other than PTSD or reflect any report of chronic psychiatric disorder symptoms in service or continuous psychiatric disorder symptoms since service separation except on one occasion in September 2001 when it noted a slightly positive depression screening.  However, an earlier depression screenings dated in August 2001 as well as later depression screenings dated in November 2001, March 2002, and January 2003 where negative.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  In none of these examinations for treatment does the Veteran give a history of chronic psychiatric disorder symptoms in-service, or continuous psychiatric disorder symptoms since service.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991).

The Board finds that the contemporaneous in-service reports by the Veteran and clinical findings, the claimant's statements indicating a lack of continuity of psychiatric disorder symptomatology made to health care professionals for treatment purposes, and the absence of evidence of post-service complaints, findings, diagnosis, or treatment after service until 2004 are more probative than the more ambivalent and inconsistent statements regarding a psychiatric disorder made pursuant to the claim for compensation benefits.  See Cartright, at 25; Pond (interest may affect the credibility of testimony).  

The Board also notes that the Veteran's service connection claim to VA for other disabilities in July 1997 did not include or mention a psychiatric disorder; the first time the Veteran had asserted a psychiatric disorder during service and continuous psychiatric disorder symptoms since service was in February 2004.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed a claim for service connection, but did not mention psychiatric disorder symptoms at that time.  This suggests to the Board that there was no pertinent psychiatric disorder symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In this case, the Veteran demonstrated in 1997 that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a psychiatric disorder at the time of the July 1997 claim, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the lack of psychiatric disorder symptomatology at the time he filed the claim.  

In these circumstances, the Board gives more credence and weight to the negative separation examination, the negative report of medical history, and the lack of medical evidence of record, which does not show complaints, diagnoses, or treatment for the claimed disorder for seven years following his separation from active duty, than any claims by the Veteran and his representative to the contrary.  Therefore, entitlement to service connection for an acquired psychiatric disorder other than PTSD based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's acquired psychiatric disorders other than PTSD and an established injury, disease, or event of service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.  In fact, both the August 2009 and October 2010 VA examines after a review of the record on appeal and an examination of the Veteran, opined that his acquired psychiatric disorder was not related to his military service.  At the August 2009 VA examination, the examiner reached this conclusion because the Veteran's depression did not begin until well after he separated from active service.  In the October 2010 VA examination, the examiner reached this conclusion because there was no evidence of depression in-service or for many years after service separation.  These opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

As to the Veteran's and his representative's assertions that the claimant's acquired psychiatric disorders were caused by his military service including his combat, the Board finds that diagnosing an acquired psychiatric disorder requires special medical training that neither the Veteran nor his representative have and therefore the presence of the disorders is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that this disorder were caused by service is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Based on the discussion above, the Board also finds that service connection for an acquired psychiatric disorder other than PTSD is not warranted based on the initial documentation of the disability after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorder and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for an acquired psychiatric disorder other than PTSD.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the 

evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, is denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


